Citation Nr: 0504083	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  97-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of an adenoidectomy.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for an 
adenoidectomy, claimed as ear, nose, and throat problems, and 
assigned a non-compensable rating.  The veteran perfected an 
appeal of the assigned rating.

The veteran's appeal was previously before the Board in May 
1999, at which time it was remanded to the RO for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board for 
further consideration of the veteran's appeal.

In March 1999 the veteran testified at a personal hearing 
before a Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.

The Board notes that subsequent to the most recent 
supplemental statement of the case, the RO received extensive 
VA medical records pertaining to the veteran.  The RO 
apparently obtained those records in conjunction with the 
veteran's claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151.  A review of the records discloses that 
the records are either duplicate copies of the evidence 
considered by the RO in the March 2004 supplemental statement 
of the case, or not relevant to the issue on appeal.  Remand 
of the case for the issuance of an additional supplemental 
statement of the case is not, therefore, required.  See 
38 C.F.R. § 19.37 (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the in-service adenoidectomy has no current residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of an adenoidectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6516 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.31, 4.97, 
Diagnostic Codes 6516, 6521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for the service-connected disability on the basis that 
the in-service surgery caused a papilloma, which was 
subsequently resected and resulted in a deformity of the 
right ala with an obstructed nasal passage.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not been enacted when the RO adjudicated 
the claim.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
did note, however, that in such cases the claimant would 
still be entitled to a VCAA notice and assistance in 
developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2003 by informing 
him of the provisions of the VCAA and VA's duty to assist him 
in developing his claim.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence relevant to 
the claim.  

The Board notes that in the January 2003 notice the RO 
included the criteria for establishing entitlement to service 
connection, not the criteria for establishing entitlement to 
a compensable rating.  In the instant appeal, however, the 
veteran has based his arguments in support of a compensable 
rating on his assertion that his current nasal deformity, for 
which service connection has not been granted, was caused by 
the in-service adenoidectomy.  Due to the nature of his 
arguments, the RO was correct in informing him of the 
criteria for establishing entitlement to service connection.

In addition, the veteran has been provided a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  In these documents the 
RO notified him of the specific criteria for a compensable 
disability rating for the service-connected disability, the 
reasons for the determinations made regarding his claim, and 
the requirement to submit medical evidence that established 
entitlement to a compensable rating.  In these documents the 
RO also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  
Furthermore, in the May 1999 remand the Board informed the 
veteran of the conflicts in the available evidence, and the 
additional evidence needed to resolve those conflicts.  The 
Board finds that in all of these documents the RO informed 
the veteran of the criteria for a compensable rating, the 
information and evidence he was responsible for submitting, 
and the evidence VA would obtain in order to substantiate his 
claim.  Quartuccio, 16 Vet. App. at 187.

Although the January 2003 notice was sent following the 
October 1996 decision, the veteran has had two years 
following that notice to submit additional evidence or 
identify evidence for the RO to obtain.  The veteran 
responded to the January 2003 notice by reporting that he had 
no additional evidence to submit.  Following the notice the 
RO obtained additional evidence, and based on that additional 
evidence the RO re-adjudicated the substantive merits of the 
veteran's claim in a March 2004 supplemental statement of the 
case.  In re-adjudicating the appeal of the assigned rating 
the RO considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Board notes that the veteran's claims file now consists 
of eight volumes of medical records.  In addition to the 
large volume of medical records, the RO has provided him 
medical examinations and obtained medical opinions, and the 
veteran has submitted a medical opinion in support of his 
appeal.  The veteran also provided hearing testimony before 
the RO Hearing Officer, and a Veterans Law Judge.  Given the 
extensive development that has been undertaken in this case 
the Board finds that any defect in the timing or content of 
the VCAA notice is not prejudicial to the veteran, and that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.  See VAOPGCPREC 7-04.  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA medical examinations in November 1996, May 
2003, and August 2003.  The RO also obtained a medical 
opinion regarding the claimed nexus between the in-service 
adenoidectomy and the current nasal deformity.  The veteran 
and his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case which indicates that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim, the requirements of the 
VCAA are met); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
1996.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 (2004)).  

If a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997) VAOPGCPREC 3-00.

The RO provided the veteran the revised rating criteria in 
the March 2004 supplemental statement of the case, and the RO 
considered the revised regulations at that time in continuing 
the non-compensable rating.  The Board finds, therefore, that 
it can consider the original and revised rating criteria 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

The Board notes that pursuant to the version of the Rating 
Schedule in effect in June 1996, none of the diagnostic codes 
pertained to injuries to the pharynx.  When the RO granted 
service connection in October 1996, the disability was 
evaluated as analogous to chronic laryngitis under Diagnostic 
Code 6516 because the functions affected, the anatomical 
localization, and the symptomatology are more closely 
analogous to that disability than any of the other diagnostic 
codes pertaining to the respiratory system.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) (in assigning an 
analogous diagnostic code the Board must apply all three 
criteria and explain why a particular code is chosen); 
38 C.F.R. § 4.21 (2004).  That diagnostic code provided a 
minimum 10 percent rating for moderate disability, defined as 
catarrhal inflammation of the cords or mucous membrane, and 
moderate hoarseness.  38 C.F.R. § 4.97 (1996).

According to the revised Rating Schedule, Diagnostic Code 
6516 provides a minimum 10 percent rating if the chronic 
laryngitis is manifested by hoarseness, with inflammation of 
cords or mucous membrane.  38 C.F.R. § 4.97 (2004).  In 
addition, the revised Rating Schedule includes a diagnostic 
code for injuries to the pharynx.  The applicable diagnostic 
code provides a single 50 percent rating for stricture or 
obstruction of the pharynx or nasopharynx, or; absence of the 
soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.




Analysis

As previously stated, the veteran contends that he is 
entitled to a compensable rating on the basis of his current 
nasal deformity being a residual of the in-service 
adenoidectomy.  His service medical records disclose that he 
underwent the adenoidectomy in December 1950 due to chronic 
inflammation and hypertrophy of the adenoids, resulting in 
chronic nasal congestion.  He was separated from service 
based on the recommendation of a Medical Evaluation Board due 
to an unrelated disability, with no reference to any upper 
respiratory problems.

According to the VA treatment records, the veteran complained 
of sneezing and post-nasal drip in July 1952.  Examination 
then revealed no evidence of a nasal obstruction.  He was 
hospitalized at the VA medical center (MC) for the first time 
in August 1955, at which time examination revealed no nasal 
abnormalities.

In July 1956 the veteran developed a papilloma on the right 
naso-labial fold, which was surgically removed.  The surgery 
resulted in a significant deformity of the ala, for which he 
underwent reconstructive surgery in August 1958, September 
1958, June 1959, September 1959, October 1959, and February 
1960.  The treatment records following the July 1956 surgery 
indicate that the nasal deformity resulted from that surgery.

During the November 1996 VA medical examination the veteran 
reported having developed a lesion on the right nasal ala 
during service, and that he began having surgery on his nose 
in 1951.  He complained of being unable to breathe through 
the right nostril, and dryness of the throat with difficulty 
swallowing.  Examination revealed a collapsed right nasal 
ala, status post surgical repair, with a constricted right 
nasal vestibule.  Examination of the nose and throat was 
otherwise normal, and the examiner provided diagnoses of a 
right anterior nasal obstruction caused by a right alar 
collapse, status post reconstruction, and pharyngitis sicca.

The veteran presented a February 1997 report from the Chief 
of the VAMC Gastroenterology Section.  That physician stated 
that while in service the veteran underwent adenoid surgery, 
which was complicated by breakdown of his right nares.  He 
also stated that in order to correct the large defect in the 
nasal cartilage, the veteran underwent multiple 
reconstructive surgeries.  That surgery was not successful, 
resulting in nearly complete blockage of the right nares.  
The physician stated that it was reasonable to conclude that 
the difficulty breathing that the veteran experienced was a 
consequence of the adenoid surgery.

The February 1997 medical opinion was apparently based on the 
veteran's report of the nasal deformity having occurred as a 
result of the in-service adenoidectomy, in that there is no 
indication that the physician had access to or reviewed the 
veteran's service medical records.  The veteran's report is 
not supported by the contemporaneous records, which do not 
reflect any injury to the nasal ala in the December 1950 
surgery.  Because the medical opinion was based on the 
veteran's reported history that is not supported by the 
contemporaneous records, the medical opinion has no probative 
value in determining whether the current nasal deformity is a 
manifestation of the service-connected adenoidectomy.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

The VA examiner in May 2003 reviewed the evidence in the 
claims file and concluded that the structural damage to the 
right ala and nasal obstruction resulted from the resection 
of the papilloma in 1956, and not the in-service 
adenoidectomy.  In a follow-up opinion in August 2003, which 
also included review of the claims file, the examiner found 
that the papilloma in 1956 had no etiological relationship to 
the in-service adenoidectomy, in that they were two different 
entities.  Because these opinions were based on review of the 
medical evidence of record, and not the veteran's reported 
history, they are highly probative.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the medical evidence is more probative than an opinion 
that is based on the veteran's reported history).  

The veteran has presented multiple statements and hearing 
testimony to the effect that the injury to the right nasal 
ala occurred during the in-service adenoidectomy.  His 
statements are refuted by the contemporaneous records, which 
show no such injury; the July 1952 and July 1955 examinations 
that revealed no evidence of a nasal obstruction; and the 
medical evidence showing that the deformity resulted from 
surgery in July 1956 (six years following his separation from 
service), not the in-service adenoidectomy.  The Board finds 
that the preponderance of the probative evidence shows that 
the nasal obstruction and structural damage to the right ala 
were caused by the post-service surgery and are not 
manifestations of the service-connected residuals of the 
adenoidectomy.

According to the original and revised rating criteria, a 
10 percent rating is applicable if the service-connected 
disability is manifested by hoarseness, with inflammation of 
the cords or mucous membrane.  Under the revised rating 
criteria, a 50 percent rating may apply under Diagnostic Code 
6521 if the disability is manifested by stricture or 
obstruction of the pharynx or nasopharynx, or; absence of the 
soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  38 C.F.R. § 4.97 (1996) and (2004).

The VA treatment records disclose that, in the time period 
relevant to the June 1996 effective date for the grant of 
service connection, multiple examinations failed to reveal 
any residuals of the in-service adenoidectomy.  The veteran 
complained of a burning sensation in the throat in September 
1995, but examination of the ears, nose, and throat revealed 
no relevant abnormalities and the complaints were treated as 
manifestations of gastroesophageal reflux disease.  In March 
1996 the veteran's complaint of hoarseness was also described 
as a manifestation of severe, chronic gastroesophageal reflux 
disease, not a naso-pharyngeal abnormality.  Examination of 
the nose and throat in August 1996 showed both to be clear, 
with no erythema or discharge.  Examination in February 1997, 
September 1998, February 1999, and May 1999 revealed no 
abnormality other than the collapse of the right ala.

The VA examination in November 1996 revealed the collapsed 
right nasal ala, and that the nose and throat were otherwise 
normal.  The examiner assessed the veteran's complaint of 
dryness of the throat with difficulty swallowing as 
pharyngitis sicca, but did not describe any clinical findings 
in support of that diagnosis.  The examiner did not document 
any evidence of inflammation in the throat or hoarseness.  A 
complaint of dryness of the throat and/or difficulty 
swallowing are not included in the rating criteria for 
chronic laryngitis or an injury to the pharynx.

The RO provided the veteran a VA examination in May 2003 for 
the expressed purpose of documenting any residuals of the in-
service adenoidectomy, which included review of the evidence 
in the claims file.  The examination revealed the blockage of 
the right nasal opening, which the examiner found to be 
secondary to the 1956 surgery, but no other symptoms.  The 
veteran was again examined in August 2003, which revealed no 
abnormalities other than the blockage of the right nasal 
vestibule.

In summary, the medical evidence does not show any current 
symptoms that are due to the in-service adenoidectomy.  The 
veteran's characterization of the right nasal blockage as a 
manifestation of the residuals of the adenoidectomy is not 
probative because the veteran is not competent to provide 
evidence of the etiology of any symptom.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because the minimum 
schedular rating requires evidence of residuals and no 
residuals are shown, a non-compensable rating is applicable.  
38 C.F.R. § 4.31 (2004).  The Board finds, therefore, that 
the criteria for a compensable rating have not been met since 
the initiation of the veteran's claim for service connection.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
the residuals of an adenoidectomy.



(continued on next page)

ORDER

The appeal to establish entitlement to a compensable 
disability rating for the residuals of an adenoidectomy is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


